RESOLUCIÓN
Examinado el Recurso de certificación intrajurisdiccio-nal y la Moción urgente en auxilio de jurisdicción presen-tados por la parte peticionaria, se provee “no ha lugar” a ambos en este momento.
En consideración a la celeridad que requiere este asunto, instamos al Tribunal de Primera Instancia a que, en un término de cinco días laborables, celebre una vista para recibir la prueba y que, en un término adicional de diez días, emita una Sentencia con las determinaciones de hecho y de derecho correspondientes.

Notifíquese inmediatamente por correo electrónico, telé-fono y por la vía ordinaria.

*43Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. La Juez Asociada Señora Rodríguez Rodríguez hizo constar la siguiente expresión, a la cual se unieron la Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Colón Pérez:
Estoy conteste con la determinación de una mayoría de este Tribunal. Estimo que el curso de acción propuesto garantiza que la controversia de índole constitucional planteada se dirima ecuánimemente y con el beneficio de la comparecencia de todas las partes, así como la producción de un expediente que haga viable apropiadamente su resolución. Debo consignar, sin embargo, mi inquietud ante la disposición de algunos in-tegrantes de este Foro de adelantar su criterio sobre los méri-tos de una controversia, desconociendo si la parte demandada ha sido emplazada debidamente. Asimismo, es preocupante que ese criterio se fundamente en meras alegaciones formula-das por los peticionarios, que no están sustentadas por docu-mentación alguna, y en torno a las cuales la parte demandada no ha tenido la oportunidad de expresarse. Incluso, y precisa-mente por razón de la falta de documentación presentada, los peticionarios no han demostrado que poseen legitimación ac-tiva para instar su reclamo. Ello, de por sí, conllevaría la des-estimación del recurso ante nuestra consideración. Los princi-pios más básicos del debido proceso de ley, en su vertiente procesal, independientemente de la importancia del interés público involucrado, militan en contra de privar a una parte de ser oída y de presentar evidencia para refutar las preten-siones formuladas en su contra. Alegar la inconstitucionalidad de una ley, sin más, no puede servir de pretexto para preterir exigencias procesales y requerir la intervención de este Tribunal a destiempo. A fin de cuentas, el derecho a la libertad de expresión que reclaman los peticionarios es de tanta enverga-dura como el derecho de la parte demandada a ser oída.
El Juez Asociado Señor Martínez Torres estuvo con-forme e hizo constar la siguiente expresión, a la cual se unieron la Jueza Presidenta Oronoz Rodríguez y los Jueces Asociados Señor Feliberti Cintrón y Señor Colón Pérez:
Estoy de acuerdo con proveer “no ha lugar” al recurso de certificación intrajurisdiccional en estos momentos y, en cam-bio, instar al Tribunal de Primera Instancia a que celebre una vista en la que reciba prueba y emita una sentencia en un plazo breve. Con ese curso de acción evitamos expedir el auto *44de certificación intrajurisdiccional a destiempo, pues el caso no se encuentra listo para que este Tribunal lo adjudique en los méritos en este momento. Véase Doral et al. v. ELA et al. I, 191 DPR 95 (2014). En este caso aplica la regla general que ha seguido este Tribunal al no certificar un caso (aunque presente cuestiones de alto interés público) en el que se requiere la presentación de prueba. Véase Alvarado Pacheco y otros v. ELA, 188 DPR 594, 623 (2013) (Resolución).
Debo enfatizar que el recurso de certificación es “de carácter excepcional porque la norma preferida en nuestro ordena-miento es que los casos maduren durante el trámite ordinario para evitar así que el foro de última instancia se inmiscuya a destiempo”. U.P.R. v. Laborde Torres y otros I, 180 DPR 253, 272 (2010). Los nueve integrantes de este Tribunal hemos re-conocido que la controversia que se plantea en este caso ame-rita una solución rápida. Por otro lado, los nueve miembros de este Tribunal también estamos de acuerdo en que el caso re-quiere que se presente prueba ante un juez del Tribunal de Primera Instancia. Todos coincidimos en el plazo de tiempo corto en que el caso se debe atender. Asimismo, todos estamos de acuerdo en que ese juez deberá evaluar la prueba. La única diferencia real es si ese juez va a dictar sentencia con las con-sabidas conclusiones de derecho o si se debería limitar a emi-tir las determinaciones de los hechos probados.
Hoy decidimos que es preferible que ese juez emita una sen-tencia completa, como disponen las reglas procesales. No hay razón para pensar que no lo va a hacer en los términos que se disponen en nuestra Resolución. Si no lo hiciera, hay remedios disponibles en nuestro ordenamiento legal.
En cuanto a la preocupación de varios Jueces, cabe señalar que la denegatoria del recurso de certificación no deja indefen-sos a los peticionarios. El caso continúa su trámite a paso acelerado. Si los peticionarios prevalecen, el Tribunal de Pri-mera Instancia está facultado para proteger sus derechos constitucionales mediante un interdicto con efecto inmediato y cualquier otro remedio que estime conveniente. Regla 52.3(d) de Procedimiento Civil, 32 LPRA Ap. V. Además, nada impide que una vez el foro primario emita su sentencia, de ser nece-sario, expidamos el auto de certificación y emitamos el dicta-men correspondiente. Regla 52.2(d) de Procedimiento Civil, 32 LPRA Ap. V.
En un foro colegiado, la búsqueda de consensos y puntos comunes es crucial para que el Pueblo confíe en nuestros dictámenes. Como la Resolución que hoy emitimos es producto del consenso y de la aplicación del Derecho, atiende los recla-mos de las partes y permite que se haga justicia rápida y efec-tiva, voto conforme.
*45La Jueza Asociada Señora Pabón Charneco disintió e hizo constar la siguiente expresión, a la cual se unieron los Jueces Asociados Señor Kolthoff Caraballo, Señor Rivera García y Señor Estrella Martínez:
Disiento enérgicamente del curso de acción tomado por una mayoría de los integrantes de este Foro de declarar “no ha lugar” el recurso de certificación intrajurisdiccional peticionado. En lugar de postergar innecesariamente la expe-dición del auto remitiéndolo al foro primario, hubiese certifi-cado y paralizado los efectos de la ley impugnada.
Estimo que, por tratarse de un asunto de alto interés pú-blico en el cual se levantan serios cuestionamientos sobre la constitucionalidad de las enmiendas introducidas a la Ley Núm. 222-2011 (16 LPRA sees. 621-634) mediante la Ley Núm. 233-2014, y considerando la proximidad de los comicios que se celebrarán en noviembre del año en curso, este asunto ameritaba preterir el trámite ordinario. En lugar de usar las facultades que posee este Tribunal para atender controversias revestidas de un alto interés público como las que presenta el caso de epígrafe, hoy una mayoría de este Tribunal decidió soslayar su deber de velar por los derechos constitucionales de las partes bajo el pretexto de que nuestra intervención en este momento no es oportuna.
En vista de que mi recomendación para expedir el recurso de certificación intrajurisdiccional únicamente obtuvo el voto de conformidad de los Jueces Asociados Señores Kolthoff Ca-raballo, Rivera García y Estrella Martínez, solo resta esperar que el foro primario no haga caso omiso a la “sugerencia” he-cha por este Tribunal de atender las controversias planteadas en un término de quince días.
El Juez Asociado Señor Rivera García disintió e hizo constar la expresión siguiente, a la cual se unieron la Jueza Asociada Señora Pabón Charneco y los Jueces Aso-ciados Señor Kolthoff Caraballo y Señor Estrella Martínez:
Respetuosamente, disiento de la determinación que hoy to-man cinco miembros de este Tribunal de declarar “no ha lu-gar” el recurso de certificación intrajurisdicional peticionado. Si bien reitero mi posición de que este Tribunal debe utilizar sabiamente el ejercicio de su discreción y, conforme a ello, no debe avalar la preterición de los trámites judiciales ordinarios en cualquier caso en que se haga un reclamo de naturaleza *46constitucional, entiendo que las interrogantes contenidas en el presente caso sí ameritaban tal preterición, de manera que las partes obtuvieran una respuesta definitiva, certera pero, sobre todo, oportuna por parte de este Alto Foro.
La impugnación contenida en este caso de varios artículos de la Ley Núm. 222-2011, conocida como Ley para la Fiscali-zación del Financiamiento de Campañas Políticas en Puerto Rico, 16 LPRA secs. 621-634, según enmendada por la Ley Núm. 233-2014, plantea serias interrogantes de índole consti-tucional cuya evaluación se hace apremiante ante la proximi-dad de los procesos electorales y de la inminencia de las cam-pañas políticas que naturalmente involucran tales procedimientos. Particularmente, cuando la enmienda intro-ducida por la Asamblea Legislativa conlleva un escenario no-vedoso en nuestra legislación electoral y bajo el cual, según alegan los peticionarios, se imponen serias limitaciones al de-recho de libertad de expresión que cobijan a nuestros ciudada-nos y ciudadanas. Ante ese escenario revestido de patente e innegable interés público, genuinamente, se me escapa al en-tendimiento cómo cinco miembros de este Tribunal votan para denegar el recurso solicitado y, de esa manera, continuar dila-tando la resolución definitiva de la controversia.
Es mi criterio que este Tribunal debió acoger el recurso de certificación solicitado y atenderlo según las disposiciones de la Regla 50 de nuestro Reglamento, 4 LPRA Ap. XXI-B. Asi-mismo, debimos nombrar un Comisionado Especial que reci-biera la evidencia que las partes tuvieran a bien presentar con el objetivo de que éste emitiera las determinaciones de hechos correspondientes en un plazo de una semana. Una vez recibido el Informe del Comisionado Especial, debimos brindarle a las partes un término de cinco días para que presentaran sus res-pectivas posiciones y el caso quedara entonces sometido para nuestra adjudicación. Ese era el proceder expedito que ameri-taba el presente caso, pero con el cual cinco compañeros y compañeras no estuvieron de acuerdo. Siendo así, no me resta más que disentir enérgicamente.
El Juez Asociado Señor Estrella Martínez emitió un Voto particular disidente, al cual se unieron la Jueza Aso-ciada Señora Pabón Charneco y los Jueces Asociados Señor Kolthoff Caraballo y Señor Rivera García.
(.Fdo.) Sonnya Isabel Ramos Zeno Secretaria del Tribunal Supremo Interina